In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
SUSIE AVCHEN,        *                               No. 14-279V
                     *                               Special Master Christian J. Moran
         Petitioner, *
                     *
v.                   *                               Filed: January 22, 2015
                     *
SECRETARY OF HEALTH  *
AND HUMAN SERVICES,  *                               Damages; decision based on proffer;
                     *                               influenza (“flu”) vaccine; shoulder
         Respondent. *                               injury related to vaccine
                     *                               administration (“SIRVA”).
******************** *
Ronald Craig Homer, Conway Homer et al., Boston, MA, for petitioner;
Alexis S. Babcock, U.S. Dep’t of Justice, Washington, DC, for respondent.

             UNPUBLISHED DECISION AWARDING DAMAGES1

       On April 10, 2014, Susie Avchen filed a petition under the National
Childhood Vaccine Injury Act, 42 U.S.C. §300 a-10 through 34 (2006), alleging
that she suffered a shoulder injury related to her receipt of an influenza (“flu”)
vaccination administered on October 6, 2011. The undersigned ruled that Ms.
Avchen is entitled to compensation under the Vaccine Act. Ruling, issued on July
17, 2014.

       On January 20, 2015, respondent filed a Proffer on Award of Compensation,
to which petitioner agrees. Based upon the record as a whole, the special master
finds the proffer reasonable and that petitioner is entitled to an award as stated in
the Proffer. Pursuant to the attached Proffer the court awards petitioner:

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        A lump sum payment of $85,000.00 which represents all elements of
        compensation to which petitioner would be entitled under 42 U.S.C. §
        300aa-15(a), in the form of a check payable to petitioner, Susie Avchen.

       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                             s/Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                         2